UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-2017



JEFFREY WALLS,

                                              Plaintiff - Appellant,

          versus


SECURITY ENFORCEMENT BUREAU     OF NEW YORK,
INCORPORATED;     NATIONAL       AMUSEMENTS,
INCORPORATED,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, District
Judge. (CA-02-1141)


Submitted:   June 25, 2004             Decided:     September 9, 2004


Before LUTTIG, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey Walls, Appellant Pro Se.    Joseph D. McCluskey, LECLAIR
RYAN, Richmond, Virginia; Teresa Burke Wright, JACKSON LEWIS
L.L.P., Vienna, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jeffrey     Walls   filed    a    discrimination   action   raising

claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§§ 2000a, 2000e to 2000e-17 (“Title VII”), and 42 U.S.C. § 1981

(2000), against the Appellees, National Amusements, Inc. (“NAI”),

and Security Enforcement Bureau of New York, Inc. (“SEB”).                  The

district court denied Walls relief and granted the Appellees

summary judgment.     Walls appeals.        We review the district court’s

grant of summary judgment de novo.             Higgins v. E. I. DuPont de

Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).

          Walls asserts the district court erred in concluding he

failed to establish a prima facie case of employment discrimination

against the Appellees.    This is meritless.        The district court did

not err in concluding Walls failed to establish he was subjected to

racial discrimination, or to a hostile work environment, since

Walls   failed   to   establish       the   Appellees   subjected     him    to

discriminatory employment practices based on his race, or subjected

Walls to an adverse employment action.          See generally Bass v. E. I.

DuPont de Nemours & Co., 324 F.3d 761, 765 (4th Cir. 2003); Causey

v. Balog, 162 F.3d 795, 801 (4th Cir. 1998); see also Von Gunten v.

Maryland, 243 F.3d 858, 866 n.3 (4th Cir. 2001).              To the extent

Walls argues on appeal that the Appellees infringed on his right to

contract under 42 U.S.C. § 1981, these deficiencies also preclude




                                  - 2 -
relief.   See Thompson v. Potomac Elec. Power Co., 312 F.3d 645, 649

n.1 (4th Cir. 2002).

            Next,     Walls    asserts        the     district      court       erred    in

concluding he lacked standing to bring a public accommodations

claim against the Appellees under 42 U.S.C. § 2000a (2000).                             This

is   meritless.        Walls     failed       to      show    he    was     injured      by

discriminatory conduct, and consequently, he lacked standing to

bring this claim.       Lujan v. Defenders of Wildlife, 504 U.S. 555,

560-64 (1992).

            Finally,    Walls       asserts     the    district      court      erred     in

granting summary judgment to the Appellees because there were

numerous factual issues in dispute.                 This is meritless.            None of

these   factual     matters    are     material       to     the   deficiencies         that

preclude relief in this action.               Fed. R. Civ. P. 56(c); Celotex

Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).

            Accordingly,       we    affirm     the     district     court’s       orders

dismissing   Walls’     discrimination          claims       and   granting       summary

judgment to the Appellees.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the     court    and     argument       would      not    aid     the

decisional process.



                                                                                 AFFIRMED




                                        - 3 -